Citation Nr: 0201993
Decision Date: 02/28/02	Archive Date: 05/09/02

DOCKET NO. 98-10 077A              DATE FEB 28, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from April 1943 to April 1946 and
from September 1950 to February 1952.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO), located in Winston-
Salem, North Carolina.

In a letter dated in October 1997, the RO advised the appellant of
the need for complete income information in order to be considered
for pension benefits. The RO provided the appellant with the
appropriate form. In correspondence received in November 1997, the
appellant expressed disagreement with the RO's denial of DIC, and
also indicated she was disagreeing with the denial of death pension
benefits. As the RO does not appear to have formally adjudicated
the appellant's entitlement to pension benefits, such matter is
referred to the RO for appropriate action.

REMAND

Pursuant to the Board's February 2001 remand, the RO obtained a
medical opinion addressing the etiology of the veteran's fatal
chronic obstructive pulmonary disease. However, contrary to the
Board's remand directives, the physician providing the opinion did
not express the opinion in terms that are adequate for adjudication
purposes and did not provide the rationale supporting the opinion.
Therefore, additional development of the medical evidence is still
required.

The Board further notes that in a letter dated in October 1997, the
RO advised the appellant that no accrued benefits were due the
veteran at the time of his death. In correspondence received in
November 1997, the appellant expressed disagreement

2 -

with the denial of accrued benefits. The RO has not yet issued a
statement of the case in response to that notice of disagreement.
Such is a procedural defect requiring remand. Manlincon v. West, 12
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following:

1. The RO must issue a statement of the case on the issue of
entitlement to accrued benefits. The appellant should be advised of
the requirements to perfect her appeal with respect to this issue.

2. The RO should arrange for the claims folder to be reviewed again
by the staff pulmonologist who prepared the July 2001 memorandum
addressing the etiology of the veteran's chronic obstructive
pulmonary disease. The pulmonologist should be requested to prepare
an addendum expressing an opinion, with the supporting rationale,
as to whether it is at least as likely as not that the veteran's
chronic obstructive pulmonary disease was etiologically related to
his exposure to asbestos during military service. If the staff
pulmonologist who prepared the July 2001 memorandum is no longer
available, arrangements should be made for review of the claims
folder by another pulmonologist who should provide an opinion with
the supporting rationale as to whether it is at least as likely as
not that the veteran's chronic obstructive pulmonary disease was
etiologically related to his exposure to asbestos during his
military service.

3 -

3. After ensuring that the above development has been completed,
the RO should undertake any other development it determines to be
required. It should then readjudicate the appellant's claim for
service connection for the cause of the veteran's death. If the
benefit sought on appeal is not granted to the appellant's
satisfaction, the appellant and her representative should be
provided a supplemental statement of the case and afforded an
appropriate opportunity to respond.

Thereafter, subject to current appellate procedure, the case should
be returned to the Board for further consideration, if in order. No
action is required of the appellant until she is otherwise
notified. By this action, the Board intimates no opinion, legal or
factual, as to any ultimate disposition warranted in this case.

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board or by the
Court for additional development or other appropriate action must
be handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Shane A. Durkin 
Member, Board of Veterans' Appeals

4 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

- 5 -



